Mr. Justice Wole
delivered the opinion of the court.
Guillermo Fernández filed a suit in the Municipal Court of Carolina against Eusebio Mojica for the sum of $500. The municipal court decided in favor of the defendant, and from the judgment of that court the plaintiff appealed to the District Court of San Juan. The said district court, on the 28th day of December, 1904, found in favor of the plaintiff for the sum of $250 and the defendant appealed to this court. The case was submitted for decision without argument on the 19th day of April, 1905. As the amount of the judgment of the district court is less than $300, and was heard by that court on appeal, the Act of March 9, 1905, takes away our jurisdiction and the case must be dismissed to follow the opinion and judgment in the case of The American Railroad Company of Porto Rico v. Francisco Hernández, decided on June 1, 1905. Ante p. 492.

Dismissed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.